Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:20-cv-21126-BLOOM/Louis

  JULIO MARAMBIO,

         Plaintiff,

  v.

  SCOTTSDALE INSURANCE COMPANY,

        Defendant.
  _________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Remand, ECF No. [10]

  (“Motion”). Defendant filed its response in opposition, ECF No. [12] (“Response”), to which

  Plaintiff filed his reply, ECF No. [17] (“Reply”). The Court has considered the Motion, the

  Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised. For

  the reasons set forth below, the Motion is granted in part and denied in part.

         I.      BACKGROUND

         This matter stems from a lawsuit Plaintiff initiated in the Eleventh Judicial Circuit in and

  for Miami-Dade County, Florida against Nationwide Insurance Company of Florida

  (“Nationwide”) on February 5, 2020, Case No. 2020-002490-CA-01. ECF No. [1]. On February

  21, 2020, Plaintiff filed an amended complaint, ECF No. [1-2] at 47-58 (“Amended Complaint”),

  for breach of contract naming Defendant, rather than Nationwide, as the Defendant in the action.

  Id. Defendant was served that day with the Amended Complaint, a request for production, a request

  for admissions, and a request for written interrogatories. Id.
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 2 of 11
                                                              Case No. 1:20-cv-21126-BLOOM/Louis


          According to the Amended Complaint, Plaintiff purchased from Defendant an insurance

  policy to provide coverage for his dwelling located at 4000 West 16th Avenue, Hialeah, FL 33012.

  ECF No. [1-2] at 48. He alleges that Hurricane Irma caused a covered loss and substantial damage

  to his property on or about September 9, 2017, and that he timely filed a notice of loss regarding

  the damages. Id. The Amended Complaint asserts that Defendant “refused and continues to refuse

  to pay the full amount of Plaintiff’s claim.” Id. According to Plaintiff, Defendant’s refusal to pay

  the full amount of the claim is a breach of the insurance policy. Id. at 49-50. The Amended

  Complaint alleges damages in excess of $30,000.00, exclusive of costs, interest, and attorney’s

  fees. Id. at 47. The Amended Complaint attached a damages estimate reflecting damages incurred

  by Plaintiff as a result of the loss totaling $149,150.51. Id. at 58.

          On March 13, 2020, Defendant filed its Notice of Removal, ECF No. [1] (“Removal

  Notice”), pursuant to 28 U.S.C. § 1332, 1441, and 1446, asserting diversity jurisdiction. In the

  Removal Notice, Defendant contends that the amount in controversy exceeds $75,000.00.

  Specifically, Defendant asserts that using the $149,150.51 figure from the damages estimate and

  subtracting a $33,943.53 payment made to Plaintiff and a $42,000.00 deductible, the amount in

  controversy is $73,206.98. According to Defendant, once reasonable attorney’s fees are included,

  which fees are based on work performed in drafting the Amended Complaint and the three

  discovery requests, the missing $1,797.03 needed for diversity jurisdiction is established. Id. at 4.

          Plaintiff now files the instant Motion seeking to remand the action back to state court. ECF

  No. [10]. Plaintiff does not dispute that the parties are diverse and that removal was timely, but he

  challenges that the amount in controversy does not exceed $75,000.00. Specifically, he asserts that

  using the $149,150.51 damages estimate, after the deductible and tendered payments are




                                                     2
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 3 of 11
                                                               Case No. 1:20-cv-21126-BLOOM/Louis


  subtracted, the amount in controversy is $73,206.98, which is below the statutory threshold.1 He

  argues that Defendant cannot consider attorney’s fees and costs to satisfy the amount in

  controversy because Defendant simply speculates without evidence as to the amount incurred at

  the time of removal. Id. at 5-6. Accordingly, he maintains that the case should be remanded and

  that he is entitled to reasonable attorney’s fees and costs pursuant to 28 U.S.C. § 1447(c). Id. at 3,

  7.

          Defendant responds that the action is properly situated in federal court because whether

  remand is appropriate “hinges upon the single question of whether the plaintiff incurred attorney’s

  fees of [$]1,793.03 at the time the complaint and discovery was filed.” ECF No. [12] at 1.

  Defendant asserts that the Motion does not provide any “statement as to the number of hours

  counsel spent to prepare the complaint and the discovery, or the billing rate charged,” and thus, “it

  is hardly speculative that Plaintiff’s statutory attorney’s fees and costs upon the filing of this action

  exceeds the $75,000.00 threshold for this Court’s jurisdiction.” Id. It maintains that when the

  Amended Complaint was filed, Plaintiff also served a notice of taking deposition duces tecum of

  a field adjuster and Defendant’s corporate representative, interrogatories, an amended request for

  production, and an amended request for admissions. Id. at 2.

          Defendant asserts that based on the legal work performed prior to removal, Plaintiff’s

  “attorney’s fees and costs easily exceed $1,793.03 at the time of removal.” Id. Further, Defendant

  contends that “[w]hile there is a split in authority whether a court, for the purpose of satisfying the

  amount in controversy, can consider the amount of fees to be incurred through trial or only at the



  1
    Plaintiff asserts in the Motion that depreciation in the amount of $4,660.57 should also be
  subtracted from the damages estimate, which would set the amount in controversy at $68,546.98.
  ECF No. [10] at 2. However, he maintains that even if Defendant were to pay the recoverable
  depreciation, the amount in controversy would remain below the requisite jurisdictional threshold.
  Id. at 1 n.1.
                                                     3
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 4 of 11
                                                             Case No. 1:20-cv-21126-BLOOM/Louis


  time of remand, the court need not resolve that issue to deny the motion.” Id. at 3. It adds that the

  “record clearly establishes with legal certainty that the legal work performed at the time of removal

  by a lawyer of Ms. Richison’s [Plaintiff’s counsel] experience exceeds $1,793.03.” Id. at 6-7.2

  Finally, Defendant requests that the Court not award attorney’s fees if it orders remand. Id. at 7.

         In the Reply, Plaintiff asserts that his counsel worked approximately 2 hours on the matter

  at an hourly rate of $495 prior to removal. As such, even when attorney’s fees and costs are

  included, the jurisdictional threshold is not met. ECF No. [17] at 1. Specifically, Plaintiff

  represents that although Defendant’s counsel is correct that “Plaintiff filed a Complaint, an

  Amended Complaint, discovery, amended discovery, and exchanged phone calls and emails with

  defense counsel prior to removal,” the amendments made to the initial complaint and to the initial

  discovery were “clerical in nature as the only changes made were 1) renaming the Defendant to

  identify the correct party and 2) amending the attorney fee statute cited within the original

  Complaint.” Id. at 2. Plaintiff adds that the amendments “took but a mere moment to complete”

  and the “majority of time incurred by Plaintiff’s counsel prior to removal pertained to brief phone

  calls and email exchanges with Defense counsel.” Id.3 Therefore, Plaintiff asserts that after filing

  costs and counsel’s fees are totaled, additional expenses incurred by Plaintiff at the time of removal

  are $1,430.94, which is below the jurisdictional amount. Id. at 3. He again requests that the Court




  2
   Defendant submits an affidavit from its counsel, Anthony Torrente, ECF No. [12-2], in which
  Mr. Torrente estimates that Plaintiff’s counsel performed 4.5 hours on the matter at an hourly rate
  of $400.00. Id. at 2.
  3
    Plaintiff submits an affidavit from his counsel, Robin Richison, ECF No. [17-1], in which counsel
  states that she “spent a total of two (2) hours amending the pleadings and communicating with
  defense counsel” at the time of removal, her hourly rate is $495, and “[w]hen combining the two
  (2) hours of time incurred working on the case and filing expenses, Plaintiff incurred a total of
  $1,430.94 in attorney’s fees and costs prior to Defendant’s Notice of Removal.” Id. at 2.
                                                    4
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 5 of 11
                                                             Case No. 1:20-cv-21126-BLOOM/Louis


  remand the lawsuit and award Plaintiff his reasonable attorney’s fees and costs incurred in

  preparing and filing the Motion and the Reply. Id. at 5.

         The Motion, accordingly, is ripe for consideration.

         II.     LEGAL STANDARD

         Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the

  parties are diverse and the amount in controversy exceeds $75,000.00. Id. A party may remove the

  action from state court to federal court if the action is within the federal court’s subject matter

  jurisdiction. 28 U.S.C. § 1441(a).

         “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

  Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). “Where, as here, the

  plaintiff has not pled a specific amount of damages, the removing defendant must prove by a

  preponderance of the evidence that the amount in controversy exceeds the jurisdiction

  requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010); see also 28

  U.S.C. § 1332(a). Further, in determining whether subject matter jurisdiction exists, the Court must

  focus on the amount in controversy at the time of removal, not at any later point. Pretka, 608 F.3d

  at 751 (citations omitted); E.S.Y., Inc. v. Scottsdale Ins. Co., 217 F. Supp. 3d 1356, 1360 (S.D. Fla.

  2015). “To determine whether this standard is met, a court first examines whether ‘it is facially

  apparent from the complaint that the amount in controversy exceeds the jurisdictional

  requirement.’” Miedema v. Maytag Corp., 450 F.3d 1322, 1330 (11th Cir. 2006) (quoting Williams

  v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)), abrogated on other grounds

  by Dudley v. Eli Lilly & Co., 778 F.3d 909 (11th Cir. 2014). “If the jurisdictional amount is not

  facially apparent from the complaint, the court should look to the notice of removal and may




                                                    5
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 6 of 11
                                                            Case No. 1:20-cv-21126-BLOOM/Louis


  require evidence relevant to the amount in controversy at the time the case was

  removed.” Id. (quoting Williams, 269 F.3d at 1319).

         Although a defendant has a statutory right to remove an action to federal court, “the right

  of removal is strictly construed, as it is considered a federal infringement on a state’s power to

  adjudicate disputes in its own courts.” Rietwyk v. State Farm Mut. Auto. Ins. Co., 2010 WL

  2219730, at *1 (S.D. Fla. June 2, 2010) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100,

  108-09 (1941)); see also Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir.

  1999). Thus, “when the court’s jurisdiction over a case is doubtful, doubts are resolved in favor

  of remand.” Id. (citing Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997)); see also Whitt

  v. Sherman Int’l Corp., 147 F.3d 1325, 1329 (11th Cir. 1998) (“[I]t is axiomatic that ambiguities

  are generally construed against removal.” (citation and internal quotation marks omitted)); Burns

  v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994) (“[W]here plaintiff and defendant clash

  about jurisdiction, uncertainties are resolved in favor of remand.”).

         Nonetheless, “a removing defendant is not required to prove the amount in controversy

  beyond all doubt or to banish all uncertainty about it.” Pretka, 608 F.3d at 754 (citations omitted).

  “Where, as in this case, the complaint alleges an unspecified amount of damages, ‘the district court

  is not bound by the plaintiff’s representations regarding its claim,’ and may review the record for

  evidence relevant to the amount in controversy.” DO Rests., Inc. v. Aspen Specialty Ins. Co., 984

  F. Supp. 2d 1342, 1344 (S.D. Fla. 2013) (citing Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061

  (11th Cir. 2010)). Moreover, “defendants may submit a wide range of evidence in order to satisfy

  the jurisdictional requirements of removal,” including “affidavits, declarations, or other

  documentation.” Pretka, 608 F.3d at 755. The Court may also use its judicial experience and make

  reasonable inferences and deductions to determine the amount in controversy. See Roe, 613 F.3d



                                                   6
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 7 of 11
                                                            Case No. 1:20-cv-21126-BLOOM/Louis


  at 1061-62; Pretka, 608 F.3d at 754 (discussing the difference between reasonable deductions and

  inferences with “conjecture, speculation, or star gazing”); E.S.Y., Inc., 217 F. Supp. 3d at 1360.

         Through this lens, the Court analyzes Motion and the parties’ arguments.

         III.    DISCUSSION

         The briefs raise two overarching issues. The first is whether the amount in controversy at

  the time of removal exceeds $75,000.00. The second issue is whether Plaintiff is entitled to

  attorney’s fees if the Court orders remand. The Court will address each issue in turn.

                 A.      The amount in controversy does not exceed the jurisdictional threshold

         The primary dispute between the parties is whether Plaintiff’s counsel’s work on the matter

  at the time of removal nudges the amount in controversy past the $75,000.00 threshold. The parties

  appear to agree that the damages estimate of $149,150.51 is the base figure from which the

  deductible of $42,000.00 and prior tendered payments of $33,943.53 may be subtracted. See ECF

  No. [12] at 2. This generates an amount in controversy of $73,206.98.4 Therefore, in order to avoid

  remand, Defendant bears the burden of proving the remaining $1,793.03 by a preponderance of

  the evidence. Upon review and consideration, Defendant has not carried its burden.

         As a preliminary matter, this Court has held that the amount in controversy “does not

  include highly speculative, prospective amounts of attorney’s fees, but rather includes only those

  fees accrued as of the time of removal.” Caceres v. Scottsdale Ins. Co., No. 19-cv-24163, 2019

  U.S. Dist. LEXIS 209688, at *11 (S.D. Fla. Dec. 5, 2019). In Caceres, the Court noted that



  4
    Although there is some disagreement over whether depreciation in the amount of $4,660.57
  should also be subtracted from the base figure, see ECF Nos. [10] at 2; [12] at 6; [17] at 3-4,
  Plaintiff concedes that he has not abandoned recoverable depreciation as damages, and he
  acknowledges that the $73,206.98 figure may apply. See id. at ECF No. [17] at 1, 3-4. The damages
  estimate attached to the Amended Complaint, further, does not include an amount for depreciation.
  Accordingly, upon review, the Court will use this figure rather than Plaintiff’s proposed alternative
  figure of $68,546.98.
                                                   7
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 8 of 11
                                                             Case No. 1:20-cv-21126-BLOOM/Louis


  although the Eleventh Circuit has explained that “‘[w]hen a statute authorizes the recovery of

  attorney’s fees, a reasonable amount of those fees is included in the amount in controversy,’ it has

  not yet clarified whether the amount of attorney’s fees included in the amount in controversy is

  the amount accrued at the time of removal or the prospective amount of attorney’s fees required

  to litigate the entire case.” Id. at *9 (internal citation omitted). In adopting the former, the Court

  reasoned that while there is a split within the Eleventh Circuit,

         many district courts across Florida have calculated these statutorily authorized
         attorney’s fees as those accrued at the time of removal, especially in determining
         whether federal jurisdiction exists. This conclusion is in line with Eleventh Circuit
         precedent establishing that “[j]urisdictional facts are assessed on the basis of
         plaintiff’s complaint as of the time of removal. . . . That plaintiff might ask for or
         recover more after removal is not sufficient to support jurisdiction.” Burns v.
         Windsor Ins. Co., 31 F.3d 1092, 1097 n.13 (11th Cir. 1994) (citations omitted). In
         addition, calculating attorney’s fees as of the time of removal comports with “the
         general rule that post-removal events, such as the subsequent generation of attorney
         fees, cannot create jurisdiction that was lacking at the outset.” Lott & Friedland,
         P.A., 2010 U.S. Dist. LEXIS 57888, 2010 WL 2044889, at *4 (citing Rogatinsky,
         2009 U.S. Dist. LEXIS 100402, 2009 WL 3667073, at *3 (“post-removal events
         . . . will not retroactively establish subject-matter jurisdiction.”)); Waltemyer, 2007
         U.S. Dist. LEXIS 7769, 2007 WL 419663, at *2 (“While attorney fees through the
         conclusion of the litigation are included when the action is filed initially in federal
         court, there is no reason to deviate from the general rule that in a removed case the
         amount in controversy is determined as of the time of removal and the court cannot
         rely on post-removal events in examining its subject matter jurisdiction.”
         (citing Morrison, 228 F.3d at 1265; Poore v. American-Amicable Life Ins. Co. of
         Tex., 218 F.3d 1287, 1290-91 (11th Cir. 2000))).

  Id. at *10-11 (footnote omitted; emphasis in original). The Court finds no reason to deviate from

  its prior conclusion that attorney’s fees incurred at the time of removal are included within the

  amount in controversy analysis. Accordingly, Defendant’s efforts to distinguish cases cited by

  Plaintiff where remand was granted “on the basis that only those fees accrued up to the time of

  removal may be included in calculating whether the amount-in-controversy requirement is met” is

  misplaced. ECF No. [12] at 5.




                                                    8
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 9 of 11
                                                            Case No. 1:20-cv-21126-BLOOM/Louis


         Turning to the evidence, Defendant asserts that the “amount of fees based upon [Plaintiff’s

  prior] legal work all of which was performed before removal easily exceeds $1793.03.” Id. In

  support, it relies on Mr. Torrente’s affidavit, which represents that based upon his review of the

  “initial complaint, amended complaint, discovery (deposition notices, admissions, request for

  production, and interrogatories), and the time [he] personally spent communicating with

  [Plaintiff’s] counsel,” the work “necessary to complete the pleadings and discovery, plus [his]

  communications with counsel exceeds 4.5 hours,” and that the average hourly rate for Plaintiff’s

  counsel is $400.00 See ECF No. [12-2] at 2. According to Defendant, the record “establishes with

  legal certainty” that Plaintiff’s counsel’s work performed at the time of removal exceeded the

  missing $1,793.03. Id. at 6-7. However, Plaintiff has presented evidence that its counsel only

  expended two hours on relevant legal work prior to removal, and that with filing expenses, Plaintiff

  incurred a total of $1,430.94 in attorney’s fees and costs prior to the Removal Notice’s filing. See

  ECF No. [17-1] at 2.

         Upon review, comparisons of 1) the initial complaint and the Amended Complaint and of

  2) the initial discovery and amended discovery reveal that the materials are virtually identical with

  only minor clerical alterations. See ECF No. [1-1]. This militates in favor of Plaintiff’s

  representation that its counsel did not spend much time on pre-removal work against Defendant.

  Further, although Defendant refers generally to pre-removal communications with opposing

  counsel, it fails to establish the length of the communications or provide a basis for the Court to

  infer that the communications totaled more than two hours. Even were that not so, any ambiguities

  or doubts concerning a court’s jurisdiction are resolved in favor of remand. See Rietwyk, 2010 WL

  2219730, at *1; Fettner v. Reed, Case No. 16-cv-81118, 2016 WL 4035006, at *2 (“Where

  jurisdiction is not absolutely clear, the Eleventh Circuit favors remand.”); Caceres, 2019 U.S. Dist.



                                                   9
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 10 of 11
                                                            Case No. 1:20-cv-21126-BLOOM/Louis


  LEXIS 209688, at *7 (“the Eleventh Circuit has stressed that in ‘matters concerning removal and

  remand . . . ‘it is axiomatic that ambiguities are generally construed against removal.’”).

  Accordingly, based on the record at hand, the Court concludes that Defendant has not carried its

  burden by a preponderance of the evidence to establish that the amount in controversy at the time

  of removal exceeded $75,000.00. Remand, therefore, is appropriate.

                  B.        Awarding Plaintiff attorney’s fees is not warranted

          Plaintiff requests that the Court award him attorney’s fees incurred in connection with

  filing the Motion and the Reply pursuant to 28 U.S.C. § 1447(c). See ECF Nos. [10] at 7; [17] at

  5. That statute directs that an order remanding a case “may require payment of just costs and any

  actual expenses, including attorney fees, incurred as a result of the removal.” Id. The standard for

  awarding fees “turn[s] on the reasonableness of the removal.” Martin v. Franklin Capital Corp.,

  546 U.S. 132, 141 (2005). “Absent unusual circumstances, courts may award attorney’s fees under

  § 1447(c) only where the removing party lacked an objectively reasonable basis for seeking

  removal. Conversely, when an objectively reasonable basis exists, fees should be denied.” Id. “In

  applying this rule, district courts retain discretion to consider whether unusual circumstances

  warrant a departure from the rule in a given case.” Id. “The appropriate test for awarding fees

  under § 1447(c) should recognize the desire to deter removals sought for the purpose of prolonging

  litigation and imposing costs on the opposing party, while not undermining Congress’ basic

  decision to afford defendants a right to remove as a general matter, when the statutory criteria are

  satisfied.” Id. at 140.

          Upon consideration, the Court exercises its discretion and declines to award attorney’s fees

  because Defendant had an objectively reasonable basis for seeking removal. Defendant set the

  ascertained amount in controversy at over $73,000.00, and its estimate concerning the hours



                                                   10
Case 1:20-cv-21126-BB Document 18 Entered on FLSD Docket 05/12/2020 Page 11 of 11
                                                            Case No. 1:20-cv-21126-BLOOM/Louis


  worked and the hourly rate charged by opposing counsel on legal work performed at the time of

  removal was not outlandish. Indeed, it appears to have been made in good faith. Further, other

  courts in this circuit have included prospective attorney’s fees incurred after removal. Therefore,

  the imposition of attorney’s fees under § 1447(c) is inappropriate on this record.

         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Plaintiff’s Motion to Remand, ECF No. [10], is GRANTED IN PART AND

                  DENIED IN PART.

               2. This case is REMANDED to the Circuit Court of the Eleventh Judicial Circuit in

                  and for Miami-Dade County, Florida.

               3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  all pending motions are DENIED as moot, and all deadlines are TERMINATED.

               4. The Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 11, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  11
